Exhibit 10.01


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
28, 2018, is entered into by and between CHEGG, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Bank”). Unless otherwise specified herein, capitalized terms used
in this Amendment shall have the meanings ascribed to them in the Credit
Agreement (as hereinafter defined).


WHEREAS, Borrower and Bank are parties to that certain Credit Agreement, dated
as of September 21, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);


WHEREAS, Borrower has also requested that Bank amend the Credit Agreement as set
forth herein; and


WHEREAS, on the terms and conditions set forth herein, Bank has agreed to amend
the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:


1.Amendments to Credit Agreement. Subject to the terms and conditions of this
Amendment, the Credit Agreement is hereby amended as follows:


(a)The definition of “Leverage Ratio” in Section 1.2(d) of the Credit Agreement
is hereby amended to read in its entirety as follows:


“As used herein, “Leverage Ratio” means a ratio of (i) all Indebtedness of
Borrower (including but not limited to all outstanding obligations owed by
Borrower to Bank and Indebtedness pursuant to the Convertible Notes)] divided by
(ii) Borrower’s EBITDA.”


(b)The definition of “EBITDA” in Section 1.2(d) of the Credit Agreement is
hereby amended to read in its entirety as follows:


“As used herein, “EBITDA” is defined as net profit before tax, plus interest
expense and amortized debt issuance costs, plus non-cash stock compensation (net
of capitalized interest expense), depreciation expense, amortization expense and
other non- cash expenses (assuming there are no future cash costs), plus
expenses incurred in connection with Permitted Acquisitions (including without
limitation accrued acquisition- related contingent expenses) in an amount not to
exceed Six Million Dollars ($6,000,000) per calendar year, plus non-recurring
expenses in an amount not to exceed Two Million Dollars ($2,000,000) per
calendar year.”


(c)Section 1.2(d) of the Credit Agreement is hereby amended to add, after the
definition of “EBITDA” therein, a definition of “Capped Call” reading in its
entirety as follows:


“As used herein, “Capped Call” means an agreement or agreements pursuant to
which Borrower acquires one or more capped call options requiring the
counterparty or counterparties thereto to deliver to Borrower shares of
Borrower’s common stock, the cash value of such shares or a combination thereof
from time to time upon exercise of such option or options, in each case entered
into by Borrower substantially concurrently with the issuance of unsecured
convertible notes. As used herein, references to a “Capped Call” include any
component thereof.”


(d)The definition of “Permitted Indebtedness” in Section 1.6 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“As used herein, “Permitted Indebtedness” means (a) Indebtedness of Borrower in
favor of Bank arising under this Agreement or any other Loan Document; (b)
Indebtedness existing on the Closing Date and disclosed in the Schedule of
Exceptions, attached hereto as Exhibit C; (c) Indebtedness owing from Borrower
and or any Guarantor to Borrower and/or any other Guarantor, (d) Indebtedness
owing from any non-Borrower/Guarantor Subsidiary to Borrower and/or Guarantors
in an amount not to exceed One Million Dollars ($1,000,000) in the aggregate at
any time outstanding, (e) unsecured obligations under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement entered into between Borrower and a financial
institution other than Bank for the purpose of hedging exposure and not for
speculative purposes




--------------------------------------------------------------------------------




in an amount not to exceed One Million Dollars ($1,000,000) in the aggregate at
any time outstanding, (f) amounts payable under that certain 2015 Inventory
Purchase and Consignment Agreement by and among Borrower, Ingram Hosting
Holdings Inc. and Ingram Book Group Inc. dated as of April 3, 2015 (in the form
attached hereto as Annex I, and as the same may be amended (provided that
Borrower shall give Bank prior written notice of any material amendments
thereto) the “Ingram Agreement”); (g) Indebtedness secured by a lien described
in clause (l) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness and in the aggregate does not exceed Two Million
Dollars ($2,000,000); (h) Subordinated Debt; (i) Indebtedness consisting of
guarantees permitted under Section 5.4 hereof; and (j) unsecured convertible
notes of Borrower in an aggregate principal amount of not more than Three
Hundred Forty-Five Million Dollars ($345,000,000) on terms and conditions
consistent in all material respects with the terms disclosed to Bank on March
23, 2018 (collectively, the “Convertible Notes”);.”


(e)Section 5.6 of the Credit Agreement is hereby amended to read in its entirety
as follows:


“SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, except
for (I) (a) payment of applicable taxes in connection with restricted stock and
stock options issued pursuant to Borrower’s stock incentive plans approved by
Borrower’s shareholders, (b) the repurchase of shares of stock from former
employees, directors or consultants under the terms of applicable repurchase
agreements, at the original issuance price of such shares in an aggregate amount
not to exceed One Million Dollars ($1,000,000) in any fiscal year; provided,
that no Event of Default has occurred and is continuing prior to or after giving
effect to any such repurchase and (II) so long as no Event of Default has
occurred and is continuing and would not occur after giving effect thereto, (a)
the purchase of a Capped Call, or the repurchase of outstanding shares of
Borrower’s stock in connection with the settlement or termination of a Capped
Call, (b) the repurchase of outstanding shares of Borrower’s stock using
proceeds of, the issuance of the Convertible Notes, in an aggregate amount not
to exceed fifteen percent (15%) of the net cash proceeds received by Borrower
from the issuance of the Convertible Notes; and (c) the payment of principal of
convertible notes, any payment on account of the purchase, redemption,
retirement, repayment, acquisition, cancellation or termination of convertible
Notes, and any settlement of the convertible notes on the conversion thereof,
whether in cash, securities, other property or a combination thereof.”


2.Representations. Borrower hereby represents and warrants to Bank that: (a) the
representations and warranties contained in the Credit Agreement are true and
correct as of the date of this Amendment, (b) it has all necessary power and
authority to execute and deliver this Amendment and perform its obligations
hereunder, (c) no Event of Default exists both before and after giving effect to
this Amendment, (d) this Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of Borrower and are
enforceable against Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(e) all liens created under the Loan Documents continue to be first- priority
(subject only to Permitted Liens) perfected liens, and (f) the execution and
delivery of this Amendment will not contravene or result in a violation of any
material contract or agreement to which Borrower is a party.


3.Ratification. Except as expressly modified by this Amendment, all of the
terms, provisions and conditions of the Credit Agreement, as heretofore amended,
shall remain unchanged and in full force and effect. Except as herein
specifically agreed, the Credit Agreement and each other Loan Document are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. Except as specifically set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power, privilege or remedy of Bank under the Credit
Agreement or any of the other Loan Documents, or constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. This
Amendment shall not constitute a course of dealing with Bank at variance with
the Credit Agreement or the other Loan Documents such as to require further
notice by such Person to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future.


4.Miscellaneous.


(a)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.






--------------------------------------------------------------------------------




(b)Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Amendment. This Amendment shall become effective when Bank shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


(c)Entire Agreement. The Credit Agreement, this Amendment and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to the subject matter hereof and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.


(d)Severability of Provisions. If any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Amendment.


(e)Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under the Credit Agreement.


(f)Incorporation. This Amendment shall form a part of the Credit Agreement, and
all references to the Credit Agreement shall mean that document as hereby
modified. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.


(g)No Prejudice; No Impairment. This Amendment shall not prejudice, limit,
restrict or impair any rights, privileges, powers or remedies of Bank under the
Credit Agreement or any other Loan Documents as hereby amended. Bank reserves,
without limitation, all rights which Bank and each Lender has now or in the
future against any guarantor or endorser of the Obligations.


5.Conditions to Effectiveness. This Amendment shall be deemed effective upon the
due execution and delivery to Bank of this Amendment by each party hereto.


[Signatures Immediately Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


BORROWER:
 
 
CHEGG, INC.
 
 
By:
/S/ ANDREW BROWN
Name:
Andrew Brown
Title:
Chief Financial Officer
 
 
BANK:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
/S/ MARISA PHAN
Name:
Marisa Phan
Title:
Senior Vice President



